                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

PAPE IBRAHIMA DIAGNE,

       Petitioner,                                        Case No: 18-11793
                                                          Honorable Victoria A. Roberts
v.

SARAH HAMIDA DEMARTINO,

     Respondent.
___________________________/

                                 ORDER:
       (1) TERMINATING WITHOUT PREJUDICE PETITIONER’S MOTION FOR
                       ATTORNEY FEES [ECF No. 43];
   (2) HOLDING IN ABEYANCE RESPONDENT’S OBJECTION TO THE CLERK’S
                   TAXED BILL OF COSTS [ECF No. 47]; AND
(3) DENYING PETITIONER’S MOTION FOR RECONSIDERATION OF THE CLERK’S
                     TAXED BILL OF COSTS [ECF No. 57]

       Judgment entered on October 1, 2018. Petitioner and Respondent filed cross

appeals. Petitioner also filed a motion for attorney fees and a bill of costs.

       On October 2, 2018, the Clerk of Court entered a Taxed Bill of Costs, awarding

Petitioner some, but not all, of the costs requested. Respondent timely objected to the

Taxed Bill of Costs. Petitioner filed a motion for reconsideration of the Taxed Bill of

Costs on October 16, 2018.

       On November 19, 2018, the Court held a hearing on Petitioner’s motion for

attorney fees, motion for reconsideration, and two substantive post-judgment motions.

During the hearing, both parties agreed that the Court should delay decision on

Petitioner’s motion for attorney fees until the appeal is final.
       Accordingly, the Court HOLDS IN ABEYANCE and TERMINATES WITHOUT

PREJUDICE Petitioner’s motion for attorney fees. The Court also HOLDS IN

ABEYANCE Respondent’s objection to the Taxed Bill of Costs.

       Following the appeal, Petitioner may refile his motion for attorney fees; he may

update it to request fees incurred on appeal that he believes are recoverable.

       Petitioner’s motion for reconsideration of the Taxed Bill of Costs is DENIED.

       Objections to the Taxed Bill of Costs were due within seven days, but Petitioner

did not file his motion until 14 days after it was entered. During the hearing, Petitioner

admitted his challenge to the Taxed Bill of Costs was untimely.

       IT IS ORDERED.
                                                 s/ Victoria A. Roberts
                                                 Victoria A. Roberts
                                                 United States District Judge
Dated: November 20, 2018




                                             2
